         Case 1:19-cv-10834-NRB Document 31 Filed 07/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
DANIEL LAMARCO,

                         Plaintiff,
                                                           O R D E R
             - against -
                                                     19 Civ. 10834 (NRB)
UNITED STATES OF AMERICA, et al.,

                    Defendants.
-----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     Having reviewed the parties’ pre-motion letters, dated April

30, 2020, May 4, 2020 and May 26, 2020, the Court has determined

that defendants may bring their motion without the necessity of a

pre-motion conference.        The parties should confer on a briefing

schedule agreeable to both sides, in which no more than sixty (60)

days elapse from the filing of the defendants’ motion to the filing

of the defendants’ reply.


Dated:       New York, New York
             July 7, 2020

                                                                 _
                                          NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE
